                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                     No. 5:19-cv-00542-D

J AND M GUTIERREZ, INC                              )
   d/b/a Tropicana Foods,                           )
                                                    )
        Plaintiff,                                  )
                                                    )
   V.                                               )                    ORDER
                                                    )
UNITED STATES DEPARTMENT OF                         )
AGRICULTURE,                                        )
                                                    )
        Defendant.                                  )

        This matter comes before the Court on Defendant's motion to seal the

Administrative Record, [D.E. 27-30], filed contemporaneously with Defendant's

motion for summary-judgment. For good ,cause having been shown, Defendant's

motion is GRANTED. The Clerk of Court is DIRECTED to seal Docket Entries 27-

30, the Administrative Record in this case.

        SO ORDERED this ...ltday of---=X"--'"'-"-N=---'-=----_,, 2021.




                                             JES C. DEVER, III
                                             United States District Judge




         Case 5:19-cv-00542-D Document 40 Filed 06/14/21 Page 1 of 1
